Mr. Chief Justice Shepard
delivered the opinion of the Court:
The jurisdiction of the justice’s court depended upon the value of the goods. On the face of the demand the court had jurisdiction of the action, because the goods were alleged to be of less value than $300. The defendant, who was better informed than anyone else, apparently, as to the real value of the goods, made no objection to the jurisdiction, and, the judgment being in his favor, there was no evidence of value. On the trial in the appellate court, he was the sole witness as to value, and the jury accepted his valuation in the verdict returned. Had this value been made to appear in the justice’s court, its want of jurisdiction would have been clear, and it could not have proceeded to judgment. The authorities all agree that, when the court of the first instance has no jurisdiction, the appellate court can acquire none by virtue of the appeal, notwithstanding the trial therein be de novo, and it would have original jurisdiction of the amount involved. Among other cases that might be cited, see Linton v. Vogel, 98 Pa. 457, 459; Felt v. Felt, 19 Wis. 193—197; Timmins v. Bonner, 58 Tex. 554—562; Osgood v. Thurston, 23 Pick. 110. It is contended that the plaintiffs, having alleged the value of the goods to be within the jurisdiction of the justice of the peace, are now estopped to deny the same. There have been cases, it is true, where parties have been held estopped to deny the validity of a judgment rendered without jurisdiction of the person, by reason of their conduct in subsequent litigation involving the same. See Davis v. Wakelee, 156 U. S. 680-685, 39 L. ed. 578-583, 15 Sup. Ct. Rep. 555. The conditions of the present case are quite different. Under the facts of this case, the proposition is practically this, — that jurisdiction can be given by consent of the parties. This cannot be done. For analogous cases, see Capron v. Van Noorden, 2 Cranch, 126, 2 L. ed. 229; Jordan v. Dennis, 7 Met. 590. In that case Chief Justice Shaw said: “It may seen on the *149first suggestion that the law should depart from its usual rules of action in allowing a party to take advantage of his own wrong, and reverse a judgment for an error which he himself has committed in bringing his suit in a court having no jurisdiction. But without stopping to consider how far this consideration would apply to other species of error, we find that whatever other defects may be waived, consent cannot give jurisdiction, where the law has not given it.”
While the case of the appellee is a hard one, it does not appear that the appellants intended to mislead, or take advantage of him. They were not as familiar as the appellee with the value of the property, and for all that appears made the allegation of value in good faith. Yet the appellee, who was all the time cognizant of the real value, permitted the case to proceed in the justice’s court without question, and it was upon his testimony alone that the value rvas found to be above that of the jurisdiction of the court. It would seem that he is as much to blame for the situation in which he finds himself, as are the opposing parties.
Finally, the appellee suggests that the court may, at least, modify the judgment so as to reduce it to $500. Treating this as equivalent to asking leave to remit the excess of $300 we must deny it. It being plain that the courts below were without jurisdiction, it is beyond the power of this court to confer jurisdiction in such' manner. The judgment must be reversed, with costs, and the cause remanded, with direction to dismiss the same for want of jurisdiction. Reversed.
On January 16, 1912, the appellee moved to amend the order of this court.
The motion was granted February 19, 1912,
Mr. Chief Justice Shepard
delivering the opinion of the court:
The appellee moves that the order reversing the judgment in this cause, and remanding it, with direction to dismiss for want of jurisdiction in the municipal court, be amended, directing that the cause be remanded to the municipal court, with direction *150to that court to quash the writ of replevin, and order the return of the goods taken thereunder.
The motion is based on the last paragraph of section 11 of the Code [31 Stat. at L. 1192, chap. 851], which provides that “if it shall be made to appear to the said justice that the property is of the value of over $300, he shall quash the writ of replevin and direct the property to be returned to the party out of whose possession it was taken.”
The case was directed to be dismissed, because it was made to appear that the value of the property was over $300, and hence the municipal court had no jurisdiction of the action of replevin. Under the established rule of law, a court without jurisdiction in the action of replevin would have no power to make an order for the return of the property taken under the writ. The provision aforesaid was enacted to change this rule. The record is defective in that it does not show what disposition was made of the seized property, and the matter was not brought to the attention of the court on the hearing. The judgment will be amended so as to direct that the cause be remanded to the supreme court of the District, with direction to dismiss the appeal and remand the cause to the municipal court, with direction to that court to quash the writ of replevin and to make the order for the return of the property as required by the Code.